Citation Nr: 1226139	
Decision Date: 07/27/12    Archive Date: 08/03/12

DOCKET NO.  03-29 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for constipation, to include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1993 to June 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2003 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, in which the RO denied entitlement to service connection for chronic constipation to include as secondary to an umbilical hernia repair.

In January 2004 the Veteran testified before a Hearing Officer at the RO.  A transcript of the hearing is of record.

In August 2006, the Board remanded the claim of entitlement to service connection for constipation for further development.  The Board again remanded this claim in February 2008.

In March 2009 the Board denied the Veteran's claim of entitlement to service connection for constipation, to include as secondary to a service-connected disability.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In March 2010, the Court granted a Joint Motion to Vacate and Remand.  

In March 2011, the Board remanded the Veteran's claim, again, in accordance with the directives of the Joint Motion to Vacate and Remand.  The claim is again before the Board for appellate review.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant if further action is required.




REMAND

Unfortunately, the claims file reflects that further action on the claim on appeal is warranted.

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In Stegall the Court held that "where . . . remand orders of the Board . . .  are not complied with, the Board itself errs in failing to insure compliance."  Id.

The Veteran contends that she has constipation, to include as related to an in-service umbilical hernia repair and/or a current psychiatric disorder.  Service connection has been established for residuals of umbilical hernia repair and for anxiety disorder.

Service treatment records reflect that, in June 1999, the Veteran complained of constipation and a three month history of an umbilical bulge.  Examination revealed an umbilical hernia.  She subsequently underwent umbilical hernia repair in July 1999.  In her March 2000 Report of Medical History, the Veteran noted that she had an umbilical hernia and an intestinal backup/stricture requiring chronic stool softener use. 

At a June 2003 VA intestines examination the Veteran complained of constipation and intestinal gas, and stated that she had been laxative dependent since repair of an umbilical hernia in 1999.  The pertinent diagnosis was constipation, laxative dependent.  In a November 2003 addendum the nurse practitioner stated that the Veteran's complaints of constipation were not a residual of her umbilical hernia repair, adding that she began having complaints of constipation three to four months prior to the repair.  The nurse practitioner indicated that it would be speculation for her to try to determine why the Veteran had chronic constipation with laxative dependency. 

In the August 2006 remand, the Board highlighted that the Veteran is a nurse and, as such, her contentions were essentially an opinion in support of her claim.  As such, the claim was remanded for a medical opinion from a physician. 

On VA examination in January 2007, the same nurse practitioner who evaluated the Veteran in June 2003 noted that a February 2006 upper gastrointestinal series was essentially unremarkable.  The diagnosis was constipation, etiology unknown.  The nurse practitioner reiterated her opinion that it was not at least as likely as not that the Veteran's constipation and laxative dependence was secondary to the service-connected umbilical hernia repair, noting that constipation is not known to be a complication of umbilical surgery. 

Because the January 2007 VA examination was performed by a nurse practitioner, the Veteran underwent VA examination in July 2007, to obtain a medical opinion from a physician.  She described constipation since her 1999 umbilical hernia surgery and indicated that she was laxative dependent.  She denied ever having a colonoscopy or lower gastrointestinal examination.  The physician noted that a September 2005 abdominal x-ray of the kidneys, ureter, and bladder for abdominal discomfort and nausea revealed an "unremarkable abdomen except for some mild constipation."  There was a moderate amount of gas and stool throughout a nondilated colon, with no small bowel loops.  There were no unusual masses or calcifications.  She also noted the normal upper gastrointestinal series performed in February 2006 and noted that the small bowel mucosal pattern was within normal limits with no evidence of mass, lesion, or obstructions.  The pertinent impression following examination was chronic history of taking laxatives for what the Veteran described as constipation. 

The physician recommended gastrointestinal evaluation with the Veteran's treating provider to further assess the gastrointestinal system, including the lower tract and colon, for pathology unrelated to the umbilical hernia repair.  The physician noted that there was constipation by history, without clear etiology; however, there was no evidence or documentation of obstruction related to the umbilical hernia repair.  As such, based on the information currently available in the medical record, the physician opined that it was not at least as likely as not that constipation was caused or aggravated by umbilical hernia repair. 

In light of the July 2007 VA examination report, in February 2008, the Board remanded the claim for a VA gastrointestinal examination for an opinion as to whether there was at least a 50 percent probability or greater (at least as likely as not) that the Veteran had a present chronic constipation disability as a result of active service.  The Board instructed that a complete evaluation of the lower tract and colon for pathology unrelated to an umbilical hernia repair should be completed. 

The Veteran was afforded a VA examination in September 2008, by the same physician who performed the July 2007 examination.  The Veteran reported that she had not had a colonoscopy or lower gastrointestinal study during the years since military discharge and reported no referral to the VA gastroenterology clinic.  She stated that none of her treating providers had connected the etiology of her constipation as related to the umbilical hernia surgery; rather, she stated that no etiology had been determined.  The physician noted that, at the previous VA examination, it was strongly recommended that the Veteran discuss with her primary care provider referral to the gastroenterology clinic.  As she, apparently, had not done this, the physician again strongly recommended discussing such a referral.  The Veteran reported no lower endoscopy or lower gastrointestinal barium enema study by her treating providers and, again, the physician advised her to discuss these studies with her treating primary care provider.  The diagnosis following examination was constipation, dependent on laxatives per Veteran's history, of undetermined etiology. 

The physician opined that there was no current evidence of any documentation in the Veteran's treating medical records of a diagnosis of obstruction or delayed transit time resulting in constipation, nausea, or vomiting related in any way to the Veteran's umbilical hernia repair.  She added that there was no current evidence or documentation that the Veteran's complaints of constipation were secondary to a service-connected disability, nor was there evidence or documentation of aggravation by military service.  As such, she opined that it was not at least as likely that the Veteran had chronic constipation as a result of military service.

The February 2008 remand specifically instructed that, on VA examination, a complete evaluation of the lower tract and colon for pathology unrelated to an umbilical hernia repair should be completed.  This instruction was based on the recommendation of the physician made during the July 2007 VA examination.  See Daves v. Nicholson, 21 Vet. App. 46 (2007); Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991) (holding that the duty to assist claimants with developing their claims extends to ensuring that testing recommended by VA examiners be conducted).  As this was not accomplished, the Court remanded the case to the Board.

In March 2011, in accordance with the directives of the Joint Motion, the Board remanded the claim for a new examination, to include a gastroenterology evaluation of the appellant's lower tract and colon for pathology.  After such testing, the examining physician was asked to identify any current gastrointestinal disorder manifested by constipation and opine whether it was at least as likely as not that the Veteran's current disorder was incurred or aggravated as a result of active service or a service-connected disability.  

In May 2011, the Veteran was afforded a new examination.  The physician also elicited a full history from the Veteran.  Thereafter, the examiner opined that it was not at least as likely as not that there was a causative relationship between the Veteran's constipation and her military service.  She then opined that the Veteran's constipation was at least as likely as not related to side effects of medications as one of the causative factors.  The physician, however, did not specify which medications caused the Veteran's constipation.  Further she noted that structural gastrointestinal causes could be addressed by a gastroenterologist.  The Veteran was scheduled for a colonoscopy in July 2011, but this did not take place until September 2011.

A review of Virtual VA records reflects that the Veteran had a gastroenterology outpatient appointment in July 2011.  The physician noted that the Veteran's symptoms were "highly suggestive of functional bowel disorder with predominant constipation issues."  The physician, however, reserved judgment until after the Veteran's colonoscopy.  In September 2011, the Veteran underwent a colonoscopy.  A diagnosis was not made, and there is no indication that the colonoscopy results were returned to either the VA examiner or the gastroenterologist for review.  As a result, it still remains unclear whether the Veteran has a current gastrointestinal disability.

The Board has considered the fact that, in July 2007, the physician recommended testing to evaluate the gastrointestinal system for pathology unrelated to the umbilical hernia repair.  As such, it does not appear that such testing would substantiate the Veteran's claim for service connection as related to the in-service surgery.  The Board also acknowledges, however, that the Veteran's symptoms began in service and may be related to a diagnosis of functional bowel disorder, unrelated to her in-service surgery.  In sum, a proper diagnosis has not been established.  Accordingly, remand is required.  See Stegall, 11 Vet. App. at 271.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain treatment records from the Albany, New York and Syracuse, New York VA Medical Centers dated since March 2011.  Any records obtained must be associated with the appellant's claims folder.  If the RO cannot locate any identified record, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must be given an opportunity to respond.

2.  Thereafter, the RO should forward the claims folder to the physician who performed the May 2011 VA examination for review.  The entire claims file (both the paper file and any electronic portion of the file) must be made available to and be reviewed by the physician.  After review of the claims file, the physician should provide an addendum opinion as to the following questions:

(a)  Based on your review of the Veteran's claims file, to include the July 2011 gastroenterology consult and September 2011 colonoscopy results, please identify any current gastrointestinal disability. 

(b)  As to each diagnosed gastrointestinal disability, is it at least as likely as not that the disorder had its onset in service?

(c)  As to each diagnosed gastrointestinal disability, is it at least as likely as not that the disorder was caused OR permanently worsened by a current service-connected disability including medication taken for such disability?  If so, please identify which service-connected disorder/medication caused or permanently worsened the Veteran's disability.  Please comment on your May 2011 statement that the Veteran's constipation is at least as likely as not related to side effects of medication.

The Veteran is service connected for an anxiety disorder, residuals of frostbite of the feet, a low back strain, tinnitus, right index finger strain, residuals of an umbilical hernia repair, and for urge incontinence, status post vaginal tear. 

Use by the examiner of the "at least as likely as not" language in formulating a response is required.  A complete rationale for all offered opinions should be provided.  If the physician is unable to provide any above opinion that fact must be stated and the reasons why an opinion cannot be provided explained.  

3.  If the physician finds that further examination is necessary or that she is not qualified to answer any of the above-listed questions, the RO should schedule the Veteran for another VA examination with a gastroenterologist.  The Veteran is hereby notified that it is her responsibility to report for a VA examination (if ordered), and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable. 

4.  Thereafter, the RO must review the claims folder and ensure that the foregoing development actions, as well as any other development that may be in order, have been conducted and completed in full.  If an examination is conducted, the RO should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the RO must implement corrective procedures at once. 

5.  Thereafter, and following any other indicated development, the RO must readjudicate the appealed issue.  If the appeal is denied, the Veteran and her representative should be provided a supplemental statement of the case which includes a summary of any additional evidence submitted, applicable laws and regulations, and the reasons for the decision.  They should then be afforded an applicable time to respond. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


